Citation Nr: 1723553	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neurological signs and symptoms, to include as due to undiagnosed illness.

2.  Entitlement to an effective date earlier than January 8, 2009, for the grant of service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for leg pain and joint pain and arthralgia [other than of the bilateral knees and bilateral hips], to include as due to an undiagnosed illness.

4.  Entitlement to an effective date earlier than November 2, 2009, for the grant of service connection for right knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to an effective date earlier than November 2, 2009, for the grant of service connection for left knee patellofemoral pain syndrome.

7.  Entitlement to an effective date earlier than November 2, 2009, for the grant of service connection for right hip arthritis.

8.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis.

9.  Entitlement to an effective date earlier than November 2, 2009, for the grant of service connection for left hip arthritis.

10.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis.

11.  Entitlement to an effective date earlier than January 16, 2009, for the grant of service connection for headaches.

12.  Entitlement to an initial compensable rating for headaches.

13.  Entitlement to an effective date earlier than January 8, 2009, for the grant of special monthly compensation (SMC) benefits based on housebound criteria.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January to May 1991, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, February 2016 and December 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).

In pertinent part, in September 2005, the Board denied service connection for joint pain and arthralgia, leg pain, disequilibrium and night sweats, to include as due to an undiagnosed illness.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the Secretary of VA and the Veteran's representative filed a June 2007 Joint Motion for Remand (JMR) with the Court.  In a June 2007 Order, the Court granted the JMR.  The parties agreed that the Board should have determined whether the Veteran's complaints of joint pain, arthralgia, leg pain and night sweats were fibromyalgia.  Additionally, the JMR stated that the VA examination provided in February 2005 failed to address whether there was a chronic disability of the left knee and hips.

The matter was most recently remanded by the Board in July 2016.  The remaining issues for appellate consideration were entitlement to service connection for neurological signs and symptoms due to an undiagnosed illness and entitlement to service connection for leg pain and joint pain and arthralgia [other than of the right knee and bilateral hips] due to an undiagnosed illness.  While on remand, in December 2016, the RO granted service connection for a left knee disability.  The RO considered this to be a grant of the claim for leg pain and joint pain and arthralgia.  However, in May 2017, the Veteran, by way of his attorney, asserted that a full grant of the benefit sought on appeal had not been satisfied by the RO's December 2016 rating decision.  Rather, he asserted a claim remained pending for leg pain and joint pain and arthralgia [other than of the bilateral knees and bilateral hips].   

Thereafter, in May 2016 and January 2017, the Veteran filed timely notices of disagreement (NODs) with December and February 2016 rating decisions.  In the December 2016 rating decision, the RO granted service connection for a left knee disability effective November 2, 2009.  In the February 2016 rating decision, the RO granted service connection for: headaches, rated non-compensable effective January 16, 2009; bilateral hip and knee disabilities, rated 10 percent individually, effective November 2, 2009 and SMC benefits effective January 8, 2009.  With regard to his knee disability, the Veteran seeks an earlier effective date.  As to the remaining claims, the Veteran seeks both an earlier effective date and an increased rating.  An SOC has yet to be issued for these claims therefore on remand this must be completed.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Finally, in January 2017, the Veteran perfected his appeal for entitlement to an effective date earlier than January 8, 2009, for the grant of service connection for OSA.  In light of this procedural history, these additional claims have been incorporated within the title page of this decision.  

The issue of entitlement to service connection for a bilateral foot disability was raised in the September 2016 VA addendum opinion.  Additionally, in May 2017 correspondence, the issue of entitlement to service connection for a low back disability, to include as due to Gulf War Service was raised.  The record reflects the Board previously denied service connection for a low back disorder with pain, to include as due to an undiagnosed illness in June 2004.  This denial was not appealed to the Court and thus is final.  Therefore, the Veteran's claim is properly characterized as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include as due to Gulf War service.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for leg pain and joint pain and arthralgia [other than of the bilateral knees and bilateral hips] to include as due to an undiagnosed illness, entitlement to an earlier effective date for the grant of service connection for bilateral knee and hip disabilities, headaches and SMC benefits and entitlement to increased ratings for bilateral knee and hip disabilities and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic, separate, and distinct disorder manifested by neurological signs and symptoms, to include an undiagnosed illness, has not been present during the pendency of the appeal.

2.  The Veteran filed a claim seeking service connection for a chronic sleep disturbance disability, manifested by night sweats, that was received by the RO on December 30, 1994. 

3.  The claim for a chronic sleep disturbance disability remained pending until the Board's April 2015 grant of service connection for OSA; OSA is a diagnosed form of chronic sleep disturbance.

4.  As the claim for a chronic sleep disturbance disability remained pending since December 30, 1994, the effective date for service connection for OSA is December 30, 1994.


CONCLUSIONS OF LAW

1.  The competent and credible evidence fails to establish the diagnosis of a disorder manifested by neurological signs and symptoms, or the presence of an undiagnosed illness, at any time during the appeal period.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).

2.  The criteria for an earlier effective date of December 30, 1994, for service connection for OSA, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R.    § 3.400 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran's claim for an earlier effective date has been granted in full.  Therefore, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As to the claim for service connection, the duty to notify has been met.  See March 2009 and January 2010 VCAA Correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has also been afforded adequate assistance in response to his claim. His statements as well as pertinent service, VA and private treatment records have been obtained.  The Board is unaware of any outstanding evidence.  Additionally, an appropriate VA examination and addendum opinion were procured in 2016.  When combined these reports are deemed adequate.  The Board acknowledges the Veteran, by way of his representative, asserted the examination and opinions of record were inadequate due to conclusory rationale and limited testing.  See May 2017 Correspondence.  However, the Board does not agree.  Rather, as will be detailed below, the opinions rendered by the examiner were based on in-person examination and thorough review of the record, including lay assertions.  These opinions also discussed the significance of decades of repeat testing and clinical findings.  

Finally, as indicated, this matter was remanded for further development including obtaining new VA examinations, opinions, and outstanding treatment medical records.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, no further notice or assistance is needed to meet the requirements of the VCAA.

Service Connection Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).
Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).
A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(2)(i) (2016).

Merits

A review of the medical evidence of record does not reflect that the Veteran has suffered from neurological signs and symptoms, to include as due to an undiagnosed illness, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Rather, his previously reported symptoms have either subsequently been expressly denied or clinically attributed to already service-connected disabilities.

As discussed in previous Board remands, the Veteran has been afforded a variety of VA examination opinions which have since been deemed inadequate for varying reasons.  In September 2016, a VA examiner reconsidered the entirety of the claims file and conducted an array of additional in-person examinations, including: a Gulf War examination, a non-degenerative arthritis examination, hip, thigh, knee and lower leg condition examinations and a central nervous system and neuromuscular disease examination.  The examiner then determined that the Veteran did not suffer from a separate and distinct neurological disorder.  Instead, his reported symptoms were not neurological and were due to diagnosed conditions with known origins.

The examiner individually addressed each reported symptom.  With regard to lower extremity pain and instability, these symptoms were attributed to degenerative joint disease (DJD) of the right hip and bilateral knees and patellofemoral disease of the left knee.  Pain in his feet was attributed to non-service connected tendinitis which was discussed in the Introduction.  His perceived lower extremity weakness was attributed to the sensation of instability and giving way associated with his hip and knee disabilities.  The examiner clarified that DJD and patellofemoral disease were known disabilities and were not a part of a multi-symptom illness of unknown etiology.  Rather, they were likely etiologically related to in-service overuse and a vehicle accident.  These findings were predicated on clinical evidence and the Veteran's lay reports.

Turning to his reports of fatigue and headaches, these symptoms were noted to be secondary to his OSA.  The examiner observed that the Veteran experienced significant improvement in these symptoms with treatment of his OSA.  Correspondingly, the examiner noted similar improvement in the Veteran's reports of memory loss, insomnia and concentration with treatment of his PTSD.  As a result, those symptoms were also ruled-out as caused by an unknown illness.  

As to any remaining underlying neurologic symptoms, the examiner opined that the record simply did not support such a finding.  There was no separate and distinct neurological disorder.  Rather, treatment and VA examination records were negative for sufficient clinical evidence to verify a diagnosis.  The examiner directly addressed and dismissed a June 2009 VA examiner's diagnosis of "upper and lower extremity paresthesias."  The 2016 examiner found the diagnosis inadequate as it was predicated solely on subjective reports.  Comparatively, clinical records prepared both prior to, and after, 2009 examination were negative for neurologic symptomatology.  Additionally, the examiner emphasized that on January 2016 VA examination the Veteran essentially denied ever truly suffering from a neurological disability. 

Finally, the examiner excluded the existence of fibromyalgia, by reasserting that he did not meet the criteria for such a diagnosis.  In brief, fibromyalgia is a disability manifested by multiple somatic symptoms of unknown etiology.  Here, the examiner rationalized that given the Veteran's individual symptoms were related to known causes they therefore could not serve as the basis for a diagnosis of fibromyalgia.  The Board finds this opinion to be highly probative.  Specifically, the examiner's determinations were rendered following careful consideration of the lay evidence of record in relation to detailed review of clinical treatment records and compensatory examinations reports.  
In sum, the Veteran's reported symptomatology is already adequately considered and attributed to known service-connected and non-service connected disabilities.  The provisions of 38 C.F.R. § 3.317 for undiagnosed illness or unexplained illness are inapplicable.  Furthermore, an expert has opined that the record is negative for verifiable evidence of a separate and distinct neurologic condition.  Without medical evidence of a disability manifest by neurologic signs and symptoms, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and his claims fail on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for such a disability is not warranted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus are irrelevant.

The Board has considered the Veteran's original lay assertions of symptomology.  Specifically, recognition has been given to the Veteran's assertions that his previous reports of symptomatology are sufficient to support a current diagnosis of a neurological disability under McClain v. Nicholson 21, Vet. App. 319, 321 (2007).  See May 2017 Representative Correspondence.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These complaints are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Additionally, the Board finds the 2016 VA examiner's discussion of these reports more probative.  The examiner determined these previous reports to be insufficient to support actual neurologic symptomatology in light of contradictory contemporaneous clinical records.  Further, the Veteran has since renounced these initial reports.  See January 2016 VA Central Nervous System and Neuromuscular Disease Examination Report.

Consideration has also  been given to the Veteran's assertions of inadequate VA examinations and opinions.  See May 2017 Representative Correspondence.  Specifically, the Veteran asserted that the examiner failed to truly analyze why the clinical evidence supported diagnosable conditions, rather than an undiagnosed illness manifested by neurological symptomatology.  The Veteran similarly essentially questioned whether sufficient testing had been conducted to properly diagnose his underlying conditions.  

In this regard, the Board emphasizes that the claim for undiagnosed illness is not a claim for a singular illness.  Rather, it is a claim for separately manifested chronic symptomatology with unknown etiology.  Here, an expert has provided detailed explanation as to how the clinical and lay evidence of record etiologically links his verifiable "neurologic" symptomatology to known diagnoses.  Comparatively, the record contains no other competent clinical opinion which supports the existence of a chronic undiagnosed disability manifested by neurologic symptomatology.  Moreover, since the 2016 VA examiners testing and consideration of the record, no expert has opined that further testing as to a neurological disability must be conducted.  As such, these examinations and opinions are considered an adequate basis to predicate the denial of this claim.  That said, the Board makes no determination as to the issue of an undiagnosed illness manifested by leg pain and joint pain and arthralgia [other than of the bilateral knees and bilateral hips].  Per the discussion in the Introduction, this claim is remanded.    

The claim of entitlement to service connection for neurological signs and symptoms, to include as due to undiagnosed illness must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, supra.




Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

Correspondingly, a claim of service connection is deemed to in encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The Veteran has expressed disagreement with the assigned effective date of January 8, 2009, for his service-connected OSA.  In relevant part, he asserts that the effective date should be December 30, 1994 which he construes to be his initial date of claim.  See January 2017 VA Form 9.  As support for these assertions, he cites to a claim filed in December 1994 for Persian Gulf War Syndrome, and correspondence thereafter.  Within these documents, he indicates reporting suffering from "sleep disturbance," insomnia and night sweats.  

Review of the record confirms that since December 1994 the Veteran has maintained an active claim for service connection for a chronic sleep disturbance disability, to include night sweats.  Moreover, the clinical evidence of record supports that his initially claimed night sweats was actually a symptom of undiagnosed OSA.

Service connection for an undiagnosed illness was first denied as not well-grounded in June 1995.  In August 1997, the claim was reconsidered and characterized as entitlement to service connection for peptic ulcer and major depressive disorder (MDD), claimed as disequilibrium, insomnia and night sweats as due to undiagnosed illness.  This claim was denied as the Veteran's symptoms were due to non-service-connected disabilities, not Persian Gulf service.  

The Veteran appealed this denial to the Board.  In June 2004, the Board remanded the claim of entitlement to service connection for night sweats and thereafter, in September 2005, denied the claim.  Following an appeal, in a June 2007 Order, the Court remanded entitlement to service connection for night sweats in accordance with the provisions of a June 2007 JMR.  The Board then remanded the claim in February 2009 and July 2012.  While awaiting final Board consideration, on January 8, 2009, the Veteran's attorney submitted correspondence reasserting the presence of an undiagnosed chronic sleep disturbance disability.  The RO considered this correspondence to be a new claim.  In an April 2011 rating decision the RO denied service connection for chronic sleep disturbance.  The Veteran subsequently perfected his appeal of this denial.  

Finally, in April 2015, the Board granted entitlement to service connection for sleep OSA.  Service connection for night sweats as an undiagnosed illness was denied as it was found to be a symptom of the OSA as opposed to a manifestation of an undiagnosed illness.  Both determinations were predicated on the findings of an October 2013 VA examiner.  In relevant part, the examiner explained that the Veteran's night sweats were a symptom of OSA, and not a disability in and of itself.  Further, the examiner clarified that his in-service night sweat symptomatology was likely a manifestation of in-service undiagnosed OSA.  The RO effectuated the Board's grant of service connection for OSA and assigned an effective of January 8, 2009, which the RO's construed as the date of claim.  See August 2015 Rating Decision.  

Entitlement to an earlier effective date of December 30, 1994 is warranted for the grant of service connection for OSA.  The Court has held that, a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  This finding enables lay persons, who are hampered by a lack of clinical knowledge, to assert a claim without the need for explicit knowledge of their underlying disability.  In this regard, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Read together Brokowski and Clemons, mandates that the Board consider a Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses.

Under the provisions of Brokowski and Clemons the Board construes the Veteran's initial claim to have been one for service connection for a chronic sleep disturbance disorder.  Such a determination is supported by the Veteran's consistent reports of suffering from sleep impairment symptomatology, including night sweats since his initial date of claim.  The Board acknowledges that OSA was not specifically asserted in December 1994.  Nevertheless, at the time of his claim he, as a lay person, clearly attempted to describe his underlying disability.  See Clemons, 23 Vet. App. 1 (2009) (appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.).  Importantly, although OSA was not diagnosed until many years post-service, his detailed descriptions were used by a VA examiner to determine that this OSA had its initial onset during active service.  

That said, as the Veteran's initial claim is now considered a general claim for a chronic sleep disturbance disability and this claim remained pending since December 30, 1994 until service connection was granted for OSA, an earlier effective date is warranted.  Accordingly, an earlier effective date from the date of VA receipt of the Veteran's original sleep disturbance disability claim on December 30, 1994, is warranted.  The Board finds, however, that based upon the overall evidence of record no earlier service connection claim for sleep disturbance was received by VA and that an effective date for OSA may not be awarded earlier than December 30, 1994.




ORDER

Entitlement to service connection for neurological signs and symptoms, to include as due to undiagnosed illness is denied.

An earlier effective date of December 30, 1994, but no earlier, is granted for the award of service connection for OSA, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Service Connection Claim

In July 2016, the Board remanded the claim for entitlement to service connection for leg pain and joint pain and arthralgia [other than of the right knee and bilateral hips], to include as due to an undiagnosed illness.  The Board instructed that following obtaining all necessary development, if any portion of the Veteran's claim remained denied the RO should readjudicate the matter and issue a supplemental statement of the case (SSOC).  

While on remand, in December 2016, the RO granted service connection for left knee patellofemoral pain syndrome.  The RO construed this grant to satisfy the remanded claim for entitlement to service connection for leg pain and joint pain and arthralgia [other than of the right knee and bilateral hips].  In May 2017, the Veteran, by way of his representative, reasserted that his claim was not fully satisfied by the December 2016 grant.  Essentially, he maintained that service connection was warranted for symptomatology in other portions of his body beyond the knees and hips.  The record remains silent as to an SSOC addressing the Veteran's assertions.  On remand, the RO must issue an SSOC on the issue of entitlement to service connection for leg pain, joint pain and arthralgia [other than of the bilateral knees and bilateral hips] including as due to an undiagnosed illness.


Increase Rating and Earlier Effective Date Claims

As explained in the Introduction, the Veteran in May 2016 filed a timely NOD with a February 2016 rating decision.  Within this notice of disagreement, he specified his desire for earlier effective dates and increased ratings for his service connected right knee disability, bilateral hip disabilities and headaches.  He also requested an earlier effective date for the grant of SMC benefits.  Thereafter, the Veteran filed a timely January 2017 NOD with a December 2016 rating decision.  At that time, he requested an earlier effective date for the grant of service connection for a left knee disability.  An SOC has not been issued with regard to these claims; therefore these matters must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran, and his attorney, an SOC on the issues of entitlement to ratings in excess of 10 percent for right knee, right hip and left hip disabilities and entitlement to earlier effective dates for SMC and bilateral knee and hip disabilities.  To perfect the appeals, he must timely file a substantive appeal; otherwise the appeals should be closed without returning to the Board.

2. Review all evidence added to the Veteran's claims file since the March 2016 SSOC and complete any additional development deemed necessary.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for leg pain, joint pain and arthralgia [other than of the bilateral knees and bilateral hips including, as due to an undiagnosed illness].  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

3. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


